TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2018



                                       NO. 03-18-00646-CV


                                    Kristine Arlitt, Appellant

                                                  v.

        Robert L. Ebeling, Jr., as Successor Trustee of the Nancy S. Ebeling Trust;
    Jean M. Ebeling, Trustee of the Nancy S. Ebeling Trust; and Blanco E. Ranch Ltd.,
                                         Appellees




     APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from multiple orders signed by the trial court. Appellees’ have filed a motion

to dismiss the appeal, and having reviewed the record, the Court agrees that the appeal should be

dismissed because the Court lacks jurisdiction over the appeal. Therefore, the Court grants the

motion and dismisses the appeal for want of jurisdiction. Each party shall bear their own costs

relating to this appeal, both in this Court and in the court below.